Citation Nr: 9906957	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from February 1951 to February 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the veteran's claims of entitlement to service 
connection for right ear hearing loss and for tinnitus and 
his claim of entitlement to a nonservice-connected pension.

With respect to the veteran's claim for nonservice-connected 
pension, the Board notes that by an April 1997 rating 
decision, the RO denied the veteran entitlement based upon 
the merits of the case.  Subsequently, in a September 1998 
supplemental statement of the case, the RO also considered 
and denied the veteran entitlement based upon his reported 
annual income and the established maximum annual pension rate 
provided under VA regulations.  In light of the discussion 
below, the Board need not address the veteran's claim within 
the context of annual income and maximum annual pension rate 
provided for.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented to show 
that the veteran's right ear hearing loss is related to 
service or events therein.

2.  Competent medical evidence has not been presented to show 
that the veteran's claimed tinnitus is related to service or 
events therein.

3.  All evidence necessary for an equitable disposition of 
the veteran's appeal on the issue of entitlement to a 
permanent and total disability evaluation for pension 
purposes has been obtained by the RO.

4.  The veteran was born in August 1930, completed high 
school, and has post-service work experience as a plywood 
mill and sawmill worker and as a general farmhand.  The 
veteran has not worked since 1992.

5.  The veteran's disabilities are bilateral hearing loss and 
tinnitus.

6.  The veteran's bilateral hearing loss is manifested by 
level III hearing loss in the right ear and level II in the 
left ear, which warrants a noncompensable evaluation.

7.  The veteran's tinnitus is the result of acoustic trauma 
and is constant, which warrants a 10 percent evaluation.

8.  The veteran's disabilities which may be considered for 
purposes of determining entitlement to pension benefits, when 
combined, warrant a 10 percent evaluation.

9.  The veteran's disabilities which may be considered for 
purposes of determining entitlement to pension benefits do 
not preclude him from engaging in substantially gainful 
employment, consistent with his age, education, and 
occupational history.

10.  The veteran's disabilities which may be considered for 
purposes of determining entitlement to pension benefits are 
not productive of total disability and are not sufficient to 
render the average person unable to follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
ear hearing loss is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

3.  The veteran is not permanently and totally disabled 
within the meaning of governing law and regulations.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.301, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

With respect to the veteran's claims of service connection 
for right ear hearing loss and for tinnitus, the United 
States Court of Veterans Appeals (Court) has held that the 
three elements of a well grounded claim for service 
connection are: 1) evidence of a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  Where a claim is not well 
grounded, VA does not have a statutory duty to assist the 
veteran further in the development of his claim.  Id.

Case law holds that the threshold for normal hearing is from 
zero to 20 decibels and that higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  Further, the Court has opined that 
38 C.F.R. § 3.385 (1998), discussed below, then operates to 
establish when hearing loss can be service-connected.  Id. at 
159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1998).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Specifically, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.304(d) (1998).

With respect to the veteran's claim for a nonservice-
connected pension, a nonservice-connected pension is payable 
to any veteran who served at least 90 days during a period of 
war, who is permanently and totally disabled from a 
nonservice-connected disability that is not the result of the 
veteran's own misconduct.  See 38 U.S.C.A. § 1521.  A veteran 
is considered to be permanently and totally disabled if he is 
suffering from a disability or combination of disabilities 
that is sufficient to prevent the average person from 
following a substantially gainful occupation, that is 
reasonably certain to continue throughout his life, or if the 
veteran is, in fact, unemployable as a result of disability 
or disabilities that are reasonably certain to continue 
throughout his lifetime. See 38 U.S.C.A. § 1502.

The statutory framework creates both an objective standard 
and a subjective standard for determining if a veteran is 
permanently and totally disabled.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992).  In determining total disability 
ratings, consideration is given to whether the veteran has a 
disability or disabilities which are sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 C.F.R. §§ 3.340, 4.15.  To be 
considered permanently and totally disabled under this 
objective standard, if the veteran has only one disability, 
it must be evaluated as 60 percent or more disabling.  See 
38 C.F.R. §§ 4.16, 4.17.  If the veteran has two or more 
disabilities, one disability must be evaluated as 40 percent 
or more disabling, and there must be additional disabilities 
bringing the total evaluation to 70 percent or more.  See 
38 C.F.R. § 4.16(a).  If this objective standard is met, 
pension entitlement is established.  Talley v. Derwinski, 2 
Vet. App. at 288.

Where the above-stated percentage requirements are not met 
and, in the judgment of the rating agency, the veteran's 
disabilities render him unemployable, the rating boards shall 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of disabilities, age, occupational 
background, and other related factors.  38 C.F.R. § 3.321(b), 
4.16 (b) (1998).

The percentage ratings set forth in VA's Schedule for Rating 
Disabilities (Ratings Schedule), codified in 38 C.F.R. Part 
4, represent as far as can practically be determined the 
average impairment in earning capacity resulting from 
diseases and injuries and their residuals.  See 38 C.F.R. 
§ 4.1 (1998).  Total disability evaluations are authorized 
for any disability or combination of disabilities for which 
the Ratings Schedule prescribes a 100 percent evaluation or 
if the requirements of 38 C.F.R. § 4.17 are met.  See 
38 C.F.R. § 3.340(a) (1998).  The permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled veteran.  See 38 C.F.R. § 3.340(b) (1998).  Diseases 
and injuries of long standing, which are actually totally 
incapacitating, will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  The age of the veteran may be 
considered in determining permanence.  Id.

If the objective standard is not met because the veteran 
fails to meet the percentage requirements outlined above, 
consideration must be given to whether the veteran is 
unemployable by reason of his disability, age, occupational 
background, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 3.342, 4.17(b) (1998).  Full consideration 
must also be given to such factors as unusual physical or 
mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disabilities.  See 38 C.F.R. § 4.15.  If the 
veteran is found to be unemployable based on these 
individualized factors, a permanent and total disability 
evaluation on an extra-schedular basis is warranted.  See 
38 C.F.R. § 3.321(b)(2) (1998).

II.  Factual Background

The evidence of record pertinent to the veteran's claims 
consists of statements made by the veteran throughout the 
claims process, a lay statement submitted in support of the 
veteran's claim, a VA audio examination (conducted in 
November 1995), VA outpatient treatment records, a private 
medical record (dated in April 1996), and a VA examination 
(conducted in October 1996).

Throughout this claims process, the veteran has stated that 
he was an infantry small arms repairman and that he was 
exposed to .50 caliber machine gun noise.  In one account, 
the veteran reported being exposed to such firing noise for 
six continuous days, at the end of which, his right ear kept 
ringing.  The veteran also reported that no ear protection 
was ever worn.  The veteran believed that both his right ear 
hearing loss and his tinnitus were caused by this in-service 
exposure to noise.  With respect to his post-service, 
occupational exposure to noise, working at plywood and saw 
mills, the veteran reported that he always wore hearing 
protection.

The veteran also submitted a lay statement from his wife, in 
which she reported remembering the veteran always switching 
the phone from his right ear to his left ear in order to hear 
the conversation.  The veteran's wife stated that she had 
once held the phone for the veteran because he had paint on 
his hands and that he had asked her to switch ears so he 
could hear what the other person was saying.

The November 1995 VA audio examination reflects the veteran's 
reported service exposure to noise and his post-service, 
occupational exposure to noise.  It also reflects the 
veteran's complaint of constant tinnitus in his right ear.  
Examination revealed a mild to severe sensorineural hearing 
loss in the right ear, with a speech discrimination score of 
84 percent.  The veteran's left ear hearing was within normal 
limits between 250 Hz to 2,000 Hz, but there was severe 
hearing loss between 3,000 Hz and 8,000 Hz, with a speech 
discrimination score of 84 percent.  The examiner's 
assessment was asymmetrical sensorineural hearing loss, right 
greater than left.  Speech discrimination was good 
bilaterally.  Auditory brain response testing was recommended 
in order to rule out retrocochlear pathology.

VA outpatient treatment records also reflect the veteran's 
reported in-service exposure to noise and his complaints of 
decreased hearing and tinnitus, right ear worse than left.  
An entry dated March 3, 1996, indicates that the veteran was 
in for auditory brain response testing.  Objective findings 
showed Wave V and interpeak latencies bilaterally.  It was 
noted that the degree of hearing loss made the right ear 
results less reliable.  Further testing was suggested.  The 
assessment indicated an abnormal auditory brain response.  A 
follow up entry, dated March 15, 1996, noted that a possible 
medical problem with the right ear needed to be ruled out.  
Results were consistent with retrocochlear pathology.  The 
provisional diagnosis was asymmetric hearing loss, right 
greater than left.

The private medical record indicates that the veteran was 
referred by the VA for consultation.  It reflects the 
veteran's reports of right ear hearing loss and tinnitus for 
the past 30 years.  It was noted that the veteran had 
asymmetric hearing loss on VA audiogram and that he had been 
referred.  The veteran reported no history of head or ear 
injury but stated that he had been exposed to a lot of loud 
noise in the military, as a small arms repair person, and 
that he had not worn hearing protection.  The veteran also 
reported occasional otitis media as a child but denied any 
dizziness, ear pain or drainage, and headaches.  Physical 
examination showed that the right ear had tympanosclerosis 
and was somewhat thickened, but there was no sign of 
infection.  The left ear's tympanic membrane was clear.  The 
referenced audiogram showed a high frequency sensorineural 
hearing loss in both ears, in the moderately severe degree, 
and a low frequency hearing loss in the right ear, in the 
moderate degree.  Discrimination scores were 88 percent for 
the right ear and 84 percent for the left ear.  The 
physician's impression was that the veteran had longstanding 
asymmetric hearing loss, sensorineural type, and history of 
middle ear infections and loud noise exposure.  The physician 
also stated that it was unlikely that there was a 
retrocochlear lesion, as the veteran's hearing loss had been 
so longstanding and was most likely related to 
tympanosclerosis and the veteran's infection history, as well 
as loud noise exposure.

The October 1996 VA examination reflects the veteran's 
reported service history of noise exposure and his more than 
20 years as a plywood and sawmill worker.  The veteran stated 
that he had hearing loss in both ears and tinnitus in his 
right ear.  The onset of the tinnitus was unknown, but it was 
described as a unilateral, constant, and mild high pitched 
ringing.  No middle ear pathology was indicated.  Upon 
examination, the veteran's hearing was found to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
75
80
LEFT
10
20
60
70
65

This testing revealed mild to moderate sensorineural hearing 
loss in the right ear, with a speech discrimination score of 
88 percent and a decibel loss of 66.  Left ear hearing was 
within normal limits to moderate sloping sensorineural loss, 
with a speech discrimination score of 88 percent and a 
decibel loss of 53.  Tympanograms were also within normal 
limits, with normal reflexes bilaterally.

The contemporaneous audio-ear disease examination, too, 
reflects the veteran's reported service history and his post-
service hearing loss.   It also reflects the veteran's 
reported ear infection as a child.  Subjectively, the veteran 
complained of ringing in the right ear and hearing loss on 
the right.  Physical examination showed no abnormality of the 
auricles, and the veteran's external canals were clear.  
Scattered calcifications were present in the veteran's right 
tympanic membrane, but no abnormalities were noted in the 
left.  The mastoids were non-tender, and there was no active 
ear disease or infectious disease of the ears at that time.  
The examiner's diagnosis was partial otosclerosis of the 
right ear, showing calcification in the right eardrum and 
hearing loss.  The veteran's complaint of tinnitus was also 
noted.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for both his right ear hearing 
loss and for his tinnitus.  The Board also recognizes the 
veteran's desire to be granted a nonservice-connected 
pension.  However, the Board must adhere to established laws 
and regulations in its determinations.  As such, the 
veteran's claims of service connection for both right ear 
hearing loss and for tinnitus must be denied, as they are not 
well grounded.  Further, the veteran's claim for a 
nonservice-connected pension must also be denied, as he does 
not meet the legal requirements.

Initially, the Board acknowledges its heightened duty to 
explain the reasons and bases for its determinations with 
respect to the veteran's claims for service connection, given 
the absence of the veteran's service medical records, and its 
consideration of the doctrine of reasonable doubt.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Here, the Board 
notes that the RO was informed by the National Personnel 
Records Center (NPRC) that a search of records failed to find 
any reference to the veteran.  The Board also notes that the 
RO attempted to contact the physician reported by the veteran 
as having treated the veteran for his hearing loss and 
tinnitus approximately seven months following the veteran's 
separation from service.  In this regard, the record reflects 
that the RO's correspondence was returned as undeliverable 
and that phone contact proved unsuccessful.

With respect to the veteran's claims of service connection 
for right ear hearing loss and for tinnitus, the record 
contains competent medical evidence of current disability and 
credible lay evidence as to claimed in-service incurrence.  
See Caluza v. Brown, supra.  Clearly, the veteran has right 
ear hearing loss, see Hensley v. Brown; see also 38 C.F.R. 
§ 3.385, as well as decreased hearing in his left ear, and 
tinnitus.  Also, the veteran has consistently reported in-
service exposure to .50 caliber machine guns and attendant 
ringing in his ears.  However, the record does not contain 
competent medical evidence of a nexus, or link, between the 
veteran's current right ear hearing loss and tinnitus and his 
reported in-service exposure to loud noises.  See Caluza v. 
Brown, supra.  As such, the veteran has not submitted well 
grounded claims of entitlement to service connection.  Id.

Here, of the medical evidence of record, only the private 
medical record dated in April 1996 states that the veteran's 
hearing loss was related to loud noise exposure.  However, 
the physician specifically opined that the veteran's hearing 
loss was most likely related to tympanosclerosis and the 
veteran's infection history, as well as loud noise exposure.  
The physician did not state that the veteran's hearing loss 
was most likely caused by the veteran's reported in-service 
exposure to loud noise.  Further, there is no indication that 
the physician even considered the veteran's post-service 
occupational exposure to loud noises, as a plywood and 
sawmill worker.  Also, with respect to the veteran's 
tinnitus, there is no medical evidence of record offering an 
opinion as to a nexus, or link, between the veteran's 
tinnitus and events in service.

In effect, then, the veteran has proffered only his 
assertions and those of his wife that his right ear hearing 
loss and tinnitus are related to his reported in-service 
exposure to loud noises.  There is no indication in the 
record that they possess the medical expertise necessary to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Where the determinative issue involves 
medical diagnosis or medical causation, competent medical 
evidence is required.  See Grottveit v. Brown, supra.  As 
such, the veteran is also not competent to give a medical 
diagnosis as to his having right ear hearing loss and 
tinnitus while he was in service.  In this regard, the Board 
finds that the earliest medical evidence of record indicating 
that the veteran has both right ear hearing loss and tinnitus 
is the November 1995 VA audio examination, approximately 42 
years after the veteran's separation from service.  Further, 
although the November 1995 VA audio examination references 
the veteran's reported in-service exposure and post-service 
occupational exposure to loud noises, it does not offer an 
opinion as to the etiology or causation of either the 
veteran's right ear hearing loss or his tinnitus.

Absent competent medical evidence of a nexus, or link, 
between the veteran's right ear hearing loss and his tinnitus 
and reported events in service, the veteran has not submitted 
a well grounded claim of entitlement to service connection 
for right ear hearing loss and for tinnitus.  See Caluza v. 
Brown, supra.  As such, the veteran's claims with respect to 
these issues must be denied.  In this instance, application 
of the rule regarding benefit of reasonable doubt is not 
required, as the veteran has not met his burden of submitting 
well grounded claims.  38 U.S.C.A. § 5107(b) (West 1991).

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in both the statement 
of the case (dated in May 1997) and in the supplemental 
statement of the case (dated in September 1998), as he was 
informed that there was no basis in the available evidence of 
record to establish service connection for right ear hearing 
loss and for tinnitus.  In addition, the veteran has not 
provided any indication of the existence of additional 
evidence that would make his claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The Board stresses that the veteran 
may attempt to reopen his claims should he obtain competent 
medical evidence of a nexus, or link, between his right ear 
hearing loss and his tinnitus and the reported service 
events.

With respect to the veteran's claim for a nonservice-
connected pension, the record indicates that the veteran 
served on active duty for a period in excess of 90 days 
during the Korean Conflict.  Therefore, his entitlement to 
pension, apart from income and net worth factors, is 
determined based on whether or not the veteran is permanently 
and totally disabled as a result of his disabilities.  Review 
of the record reveals that the veteran has no service-
connected disabilities.  Rather, his principal disabilities 
which may be considered for purposes of determining 
entitlement to pension benefits are bilateral hearing loss 
and tinnitus.

In an April 1997 rating decision, the veteran's disabilities 
were listed as hearing loss, right ear, which was rated as 
zero percent disabling, and tinnitus, which was rated as 10 
percent disabling.  The combined evaluation was 10 percent.

In addition to the factual background outlined above, the 
veteran's DD 214 indicates that the veteran was born in 
August 1930, that he finished four years of high school, that 
he served on active duty from February 1951 to February 1953, 
and that in civilian life, he was self-employed as a farmer.  
In connection with his pension claim, the veteran submitted 
VA Form 21-527 (Income - Net Worth and Employment Statement), 
in which he reported having last worked in September 1992, 
earning $14,500.00 as a general farmhand.  The veteran also 
reported monthly retirement income of $300.30 and Social 
Security Administration payments of $776.00 per month.

With respect to the veteran's demonstrated bilateral hearing 
loss, although claimed by the veteran as right ear hearing 
loss, the most current clinical evidence of record, the 
October 1996 VA audiometric examination, revealed a speech 
discrimination score of 88 percent in the right ear, with a 
decibel loss of 66, and a speech discrimination score of 88 
percent in the left ear, with a decibel loss of 53.  Case law 
holds that a rating for hearing loss is determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned, after audiometric examinations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In effect, then, taking the above clinical findings, 
the veteran's numeric designation of hearing impairment for 
his right ear is III, and his left ear is II.  See 38 C.F.R. 
Part 4, § 4.85 (1998).  As such, after application of the 
rating schedule and numeric designations, the veteran's 
disability rating is zero percent.  Id.

With respect to the veteran's tinnitus, provisions found in 
38 C.F.R. Part 4, § 4.87a, Diagnostic Code 6260 (1998) 
provide for only a 10 percent evaluation where there is 
evidence of persistent tinnitus, as a symptom of head injury, 
concussion, or acoustic trauma.  In this instance, the 
evidence of record reflects the veteran's consistent reports 
of acoustic trauma while in service and his consistent 
complaints of constant, mild, high pitched ringing.  As such, 
given this evidence of record, a 10 percent evaluation is 
appropriate.

In light of the above, the Board finds the current 10 percent 
evaluation, but not a higher evaluation, supported by the 
evidence of record.  As such, the veteran is not entitled to 
a permanent and total disability rating for pension purposes 
under the objective "average person" standard.  See 
38 C.F.R. §§ 4.15, 4.16.  Here, the veteran's combined 
nonservice-connected disability rating is 10 percent, well 
below the VA regulatory requirements that at least one of two 
or more disabilities be rated at 40 percent, with a combined 
total evaluation of 70 percent or more.  38 C.F.R. § 4.16.  
Additionally, the record indicates that the veteran has the 
use of his hands, feet, and eyes.  Such use, coupled with a 
disability rating less than 100 percent, also precludes 
entitlement to a permanent and total disability rating for 
pension purposes under the objective "average person" 
standard.  

Further, the Board emphasizes that the veteran's combined 
rating represents the average wage-earning impairment.  None 
of the clinically diagnosed disabilities, either alone or in 
conjunction, is so severely disabling as to render the 
veteran unemployable.  Indeed, review of the veteran's claims 
file indicates that the veteran reported being in excellent 
health, with the exception of his right ear hearing loss.  As 
such, the evidence of record does not support the conclusion 
that the veteran experiences disability which, even though 
apparently permanent, would render the average person unable 
to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1502(a).

With respect to extraschedular considerations, the record 
indicates that the veteran was employed 20 plus years as a 
plywood and sawmill worker after his separation from service, 
that after retirement from that occupation he continued to 
work as a general farmhand, and that the veteran considers 
himself to be in excellent health except for his right ear 
hearing loss.  The record also indicates that the veteran is 
currently 68 years old.  Further, review of the medical 
evidence of record does not suggest that the veteran is so 
disabled by his hearing loss and tinnitus as to render him 
completely unable to follow substantially gainful employment, 
given his occupational history, should he so choose.  In 
effect, upon consideration of the combined effect of the 
veteran's disabilities, his age, and his occupational 
history, the Board does not find the veteran to be 
permanently and totally disabled.  As such, the veteran is 
not entitled to an allowance of pension benefits under the 
subjective standard.  38 C.F.R. §§ 3.321, 4.17.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a permanent and total disability evaluation for pension 
purposes; application of the rule regarding benefit of 
reasonable doubt is not warranted in this instance.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

A permanent and total disability rating for pension purposes 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

